NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JAMES DEAN CLIFTON, JR.,                     )
DOC# 80250,                                  )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D17-2796
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

              In this appeal proceeding under Anders v. California, 386 U.S. 738 (1967),

we affirm, without comment, the revocation of the probation Mr. Clifton was serving

following his 2013 adjudication for two counts of sale of hydrocodone and the resulting

sentences imposed after that revocation. However, because the order of revocation

does not specify the conditions Mr. Clifton admitted violating—specifically conditions (3)
and (10) as set forth in the affidavit of violation—we remand for the entry of an order

specifying those conditions. See Rodriguez v. State, 232 So. 3d 483 (Fla. 2d DCA

2017); Huggins v. State, 216 So. 3d 785 (Fla. 2d DCA 2017).


              Affirmed; remanded with directions.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.




                                           -2-